340 F.2d 706
M. A. S. MAKRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 21350.
United States Court of Appeals Fifth Circuit.
Jan. 26, 1965.

Michael A. S. Makris, pro se.
Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
The United States District Court for the Southern District of Florida entered an order revoking probation previously granted to appellant and imposing sentence pursuant to pleas of guilty theretofore entered by the defendant.  A hearing was held during which appellant was represented by counsel.  We are in accord with the judgment of the court that the defendant has violated the terms of his probation and that further probation would serve no useful purpose.


2
The judgment is affirmed.